Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it Must be submitted no later than the payment of the Issue Fee.
	
Amendment to the Specification:
	The Specification has been amended as follows:

	A.  The amendment to page 1, line 4, filed January 7, 2021 has been deleted.

	B.  Page 1, line 4, "Variety" has been deleted and --Tree-- has been inserted in its place.

	C.  Page 1, line 17, "Americana" has been deleted and --americana-- has been inserted in its place.

	D.  Page 1, line 24, "N4(-)5" has been deleted and --'N4(-)5'-- has been inserted in its place.

	E.  Page 1, line 24, "BL 516" has been deleted and --'BL 516'-- has been inserted in its place.

	F.  Page 2, line 3, " 'Lamb' " has been deleted and --'Lamb/Hass'-- has been inserted in its place.

	G.  Page 2, line 7, " 'Lamb Hass' " has been deleted and --'Lamb/Hass'-- has been inserted in its place.

	H.  Page 3, line 14, " 'Lamb Hass' " has been deleted and --'Lamb/Haas'-- has been inserted in its place.

	I.  Page 3, line 16, " 'Lamb Hass' " has been deleted and --'Lamb/Haas'-- has been inserted in its place.

	J.  Page 3, line 18, " 'Lamb Hass' " has been deleted and --'Lamb/Haas'-- has been inserted in its place.

	K.  Page 4, line 25, " 'Lamb Hass' " has been deleted and --'Lamb/Haas'-- has been inserted in its place.



	L.  Page 6, line 23, " 'Lamb Hass' " has been deleted and --'Lamb/Haas'-- has been inserted in its place.

	M.  Page 7, line 17, " 'Lamb Hass' " has been deleted and --'Lamb/Haas'-- has been inserted in its place.

	N.  Page 8, line 4, " 'Lamb' " has been deleted and --'Lamb/Hass'-- has been inserted in its place.

	O.  Page 8, line 5, "Haas' " has been deleted.

	P.  Page 8, line 18, " 'Lamb Hass' " has been deleted and --'Lamb/Hass'-- has been inserted in its place.


Amendment to the Abstract:
	The Abstract has been amended as follows:

	A.  Abstract, page 11, line 6, " 'Lamb Hass' " has been deleted and --'Lamb/Hass'-- has been inserted in its place.



Reasons for Allowance
	The following is an Examiner's statement of reasons for allowance:
	The Claim is deemed free of the prior art given the failure of the prior art to disclose that the claimed invention was patented, described in a publication, or in public use, on sale or otherwise available to the public, or that the claimed invention as a whole would have been obvious, before the effective filing date of the claimed invention.
	In addition, the specification provides as complete a botanical description as reasonably possible of the claimed plant.  The completeness of the description is sufficient to distinguish this new plant from the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Closest Comparison Cultivars
	The closest comparison cultivars are 'Harvest' ('N4(-)5') (U.S. Plant Patent 14,238), 'BL 516' (Not patented), 'Hass' (Not patented), 'Sir Prize' (U.S. Plant Patent 9,709), '3-29-5' (U.S. Plant Patent 14,239), and 'Lamb/Hass' (U.S. Plant Patent 9,573).




Reason for Amendments
	The amendment to page 1, line 4, filed January 7, 2021 was deleted as the recitation in the specification is "AVOCADO VARIETY NAMED 'BL 5-552" and the amendment is "AVOCADO TREE NAMED Bl 5-552".  "BL" in the amendment and "Bl" in the specification need to be the same to change the recitation.

	The amendments to replace 'Lamb Hass' to 'Lamb/Hass' was done to accurately set forth the claimed cultivar in U.S. Plant Patent 9,573.



	Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661